FILED
                              NOT FOR PUBLICATION                            SEP 26 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JULIO CESAR ALFARO,                               No. 11-70236

               Petitioner,                        Agency No. A098-981-194

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Julio Cesar Alfaro, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
960, 964 (9th Cir. 2002), and we deny in part and dismiss in part the petition for

review.

      In his motion to reconsider, Alfaro challenged the agency’s findings related

to the ability of the government of El Salvador to protect him. The BIA did not

abuse its discretion in denying Alfaro’s motion because Alfaro failed to identify

any error of fact or law in the BIA’s prior decision. See 8 C.F.R § 1003.2(b)(1);

Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (German police took

reports and investigated incidents, but were unable to solve the crimes); Ochoa v.

Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005) (to prove government

acquiescence, applicant must show the government is aware of tortuous activity but

does nothing to intervene).

      We reject Alfaro’s contentions that the BIA violated his due process rights.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice

to prevail on a due process claim). We also reject Alfaro’s contentions that the

BIA used the wrong standard or that its analysis was incomplete. Finally, we lack

jurisdiction to consider new arguments Alfaro did not raise to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    11-70236